Case 1:20-mj-03582-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 1 of 6




                                1:20-mj-03582-Becerra
Case 1:20-mj-03582-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 2 of 6




                                                   1:20-mj-03582-Becerra




   Sept. 11, 2020
Case 1:20-mj-03582-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 3 of 6
Case 1:20-mj-03582-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 4 of 6
Case 1:20-mj-03582-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 5 of 6
Case 1:20-mj-03582-JB Document 1 Entered on FLSD Docket 09/14/2020 Page 6 of 6




     11
